UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-7357


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

QUENTIN DWAYNE MCNEBB, a/k/a QB,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Danville.    Jackson L. Kiser, Senior
District Judge. (4:12-cr-00001-JLK-4; 4:14-cv-80709-JLK-RSB)


Submitted:   January 22, 2015             Decided:   January 27, 2015


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Quentin Dwayne McNebb, Appellant Pro Se.    Donald Ray Wolthuis,
Assistant United States Attorney, Ashley Brooke Neese, Laura Day
Rottenborn, OFFICE OF THE UNITED STATES ATTORNEY, Roanoke,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Quentin    Dwayne    McNebb      seeks   to     appeal   the   district

court’s orders denying relief on his 28 U.S.C. § 2255 (2012)

motion and denying his Fed. R. Civ. P. 59(e) motion to alter or

amend the judgment.           The orders are not appealable unless a

circuit justice or judge issues a certificate of appealability.

28   U.S.C.     § 2253(c)(1)(B)         (2012).             A     certificate      of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                    28 U.S.C. § 2253(c)(2)

(2012).    When the district court denies relief on the merits, a

prisoner     satisfies     this       standard       by     demonstrating        that

reasonable     jurists     would      find    that    the       district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                When the district court

denies     relief     on   procedural        grounds,       the    prisoner      must

demonstrate    both    that     the   dispositive         procedural    ruling    is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.            Slack, 529 U.S. at 484-85.

            We have independently reviewed the record and conclude

that McNebb has not made the requisite showing.                   Accordingly, we

deny a certificate of appealability and dismiss the appeal.                       We

dispense     with   oral    argument      because     the       facts   and    legal



                                        2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3